               Case 1:16-cr-00370-CM Document 465 Filed 01/30/20 Page 1 of 1

PAUL
                                               ' ,r,_,;:·\ ~ (,,            e
HASTINGS                                       I ".~le .., ,_ ,_
                                               ; .,. , r. ,_.,
                                                                         .v
                                                                 ~""'l, ,.. ~___,,,..

                                              ,' . ' ..,. ., , ,,L'
                                                                                         .. .,,,..

                                                                                        " .I.
                                                                                                                              i
                                                                                                                              ,I
                                                                                                                     FIL;D:
  1(212) 318-6252
  pharaguberman@paulhastings.com



  January 30, 2020
                                ( q~ /i {1 ()
                                r,.~i•,            i( r~r
                                                         r~          Pr, l"\ f'"! ""l f""'T,
                                                                          ·.i~                       ,,./41.t..,f~
                                ~   rt,   I             }a                                  ••                   !


  The Honorable Colleen McMahon" " " '
  United States District Judge
  Daniel Patrick Moynihan United States Courthouse
  500 Pearl Street
  New York, NY 10007-1312

  Re:     United States v. Connolly, et al., No. 16 Crim. 0370                                                                     ;f~ k l,. /
                                                                                                                                   .,,v/w
                                                                                                                                           ~,I
                                                                                                                                        :_,,;~/,-             ·I
                                                                                                                                            ..,...~"-h.. ~ ; /4.--A"-     t     •·
                                                                                                                                                                        / •, ~.,_...,..;,
                                                                                                                                                                                            ;,
                                                                                                                                                                                             '"'l""~,!!",i'...-·   ~
  Dear Chief Judge McMahon:

          On behalf of Defendant Matthew Connolly in the above-captioned matter, we respectfully request
                                                                                                                                                                 ,/31 lJ.c>µ
  permission for Mr. Connolly to travel to Florida from February 21 through March 1, 2020.

           We have raised this travel request with Probation and the government. Because Mr. Connolly
  was granted release pending appeal by this Court, Probation has determined that it will not monitor Mr.
  Connolly while his appeal is pending. As a result, Probation is not taking a position regarding this travel
  request and defers to this Court. The government's position regarding this travel request is, "If
  [P]robation does not object, the government does not object."

           We understand that Mr. Connolly's conditions of release were unchanged following this Court's
  stay of his sentence pending appeal. Those conditions permit him to travel to the Southern District of
  New York, the Eastern District of New York, New Jersey and Pennsylvania. Mr. Connolly requests
  permission to travel outside of this geographical limitation for a family trip to Key West, Florida on Friday,
  February 21, 2020. Mr. Connolly would travel by plane and stay overnight for nine nights at The Perry
  Hotel, located at 7001 Shrimp Road, Key West, Florida 33040. Mr. Connolly would return on Sunday,
  March 1, 2020.

          Mr. Connolly has been fully compliant with the conditions of his release, including several
  previously-authorized trips. Mr. Connolly recorded a notarized Affidavit of Confession .of Judgment
  securing his Appearance Bond of $500,000 against his home in Somerset County, New Jersey. He does
  not pose a flight risk.

          Thank you for your consideration.

  Sincerely,

  Isl Phara A. Guberman

  Phara A. Guberman
  of PAUL HASTINGS LLP

  cc:     Counsel for the Department of Justice (via ECF)
          Supervising Officer Enid Febus, Probation (via Email)




                                                                                                                Paul Hastings LLP I 200 Park Avenue I New York, NY 101 f36
                                                                                                                                t: +1.212 :318 6000 I www.paulhastlngs com
